GLD-118                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 11-4404
                                      ___________

                                 JESSE LEE KEEL, III,
                                              Appellant

                                            v.

                   ARIA FRAKFORD HOSPITAL (Bucks); KATHY
                   WISHIEWSKI; FEDERAL DEFENDER OFFICE
                     ____________________________________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                               (D.C. Civ. No. 11-cv-07148)
                      District Judge: Honorable Gene E.K. Pratter
                      ____________________________________

         Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
         or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                  February 16, 2012

              Before: FUENTES, GREENAWAY, JR. and NYGAARD, Circuit Judges

                             (Opinion filed: March 13, 2012)
                                       _________

                                        OPINION
                                        _________

PER CURIAM

       Jesse Lee Keel, III, appeals from the District Court’s dismissal of his complaint.

We will affirm. Keel, who is not a prisoner, filed a complaint alleging that his dentures

were misplaced during a visit to Aria Frankford Hospital and seeking $4200 in order to
replace them. As defendants, he named the hospital, one of its employees, and the

Federal Public Defender. He alleges that the hospital’s employee promised to work with

him and his insurance company but that he has received no response. He makes no

allegations about the Federal Public Defender.1

       On November 18, 2011, the District Court granted Keel leave to proceed in forma

pauperis and dismissed his complaint as frivolous under 28 U.S.C. § 1915(e)(2)(B)(i)

because he did not allege that anyone acting under color of law had deprived him of a

constitutional right. Keel appeals. We have jurisdiction under 28 U.S.C. § 1291. We

review the dismissal of a complaint as frivolous for abuse of discretion, see Denton v.

Hernandez, 504 U.S. 25, 33 (1992), and we perceive none here. Keel stated no basis for

a federal claim. Nor do his allegations suggest that he could do so by amendment. See

Phillips v. Cnty. of Allegheny, 515 F.3d 224, 245 (3d Cir. 2008). To the contrary, Keel’s

notice of appeal reaffirms that he seeks merely the replacement of his dentures. For

Keel’s benefit, we note that the District Court’s dismissal is not a ruling on the merits.

See Denton, 504 U.S. at 34. It thus does not prevent him from seeking relief in state

court, though we express no opinion on whether relief might be appropriate.

       For these reasons, we will affirm the judgment of the District Court. Appellant’s

motion for appointment of counsel is denied.



1
 Keel attached a public defender investigation report describing an interview with a
witness to his efforts to reclaim his dentures, which apparently included a call to his
congresswoman. This report appears to have been prepared in connection with a criminal
proceeding involving charges of threatening the congresswoman’s staff. Keel makes no
allegations about that proceeding in his complaint.
                                              2